The opinion of the court was delivered by
Woodward, J.
The affidavit disclosed no defence whatever. Mrs. Ruckstoo'l, as appeared on the face of the mortgage, was only trustee for The Heart and Hand Female Beneficial Society, in whom the beneficial interest of the mortgage was vested. Femes covert, like infants, lunatics, and others non sui juris, may be trustees, subject, of course, to their legal incapacity to deal with the estate vested in them: Hill on Trustees 49. The incapacity of Mrs. Ruckstool to sue in her own name was obviated by her husband joining with her. The mortgagors must pay the money as they agreed to do.
The judgment is affirmed.